Citation Nr: 9933014	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel
INTRODUCTION

The appellant served on active duty from April 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
evaluation from 10 to 30 percent for major depression.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected major depression, from 
30 to 50 percent disabling by a February 1999 decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 50 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

This case was before the Board previously in February 1997, 
when it was remanded to the RO for consideration of amended 
regulations and additional development, including a VA social 
and industrial survey and a VA psychiatric examination.  The 
requested development has been completed.

The appellant appeared at a hearing held at the RO on 
February 28, 1995.  A transcript of that hearing has been 
associated with the record on appeal.

The appellant's claim of entitlement to "Paragraph 29" 
benefits based on hospitalizations from July to October 1988 
is referred to the RO for appropriate development.  This 
claim was referred previously to the RO by a May 1990 Board 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant has been diagnosed with major depression.  
His major depression is currently manifested by appetite 
loss, significant insomnia, anger, sadness, depression, 
nightmares, withdrawal from friends and family, poor 
concentration, memory loss, suicidal ideation, impaired 
short-term memory, deficits in long-term memory, and loss of 
interest in his usual activities.  Because of the symptoms of 
his major depression, the appellant is totally occupationally 
impaired.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
major depression have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the appellant's 
contention regarding the increased severity of his service-
connected major depression.  See Jones v. Brown, 7 Vet. App. 
134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
All relevant facts have been properly developed, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

VA outpatient treatment records indicate that the appellant 
was treated from May 1989 to June 1996 for multiple 
disabilities, including post-traumatic stress disorder 
(PTSD), bipolar disorder, and generalized anxiety disorder.

The appellant was treated at a VA hospital from January 1994 
to February 1994 for major depression, PTSD, and stimulant 
abuse in remission.

At the February 1995 hearing, the appellant complained of a 
lack of sleep, recurring nightmares, flashbacks, and an 
inability to associate with people.  He testified that he was 
unable to watch movies that contained violence or aggressive 
sexual behavior.  The appellant stated that he had attended 
regularly therapy sessions since 1988.

The appellant testified that since December 1990 he had been 
employed as a VA dental assistant.  He stated that he had had 
poor attendance at work since December 1994 because he 
experienced panic attacks and flashbacks when taking public 
transportation to work.

He said that prior to working for VA he had worked for 
himself and his brother in the construction industry.

He stated that he was divorced once and had been separated 
from his current spouse since 1981.  He added that his 
children were supportive of his illness.

In March 1995 the appellant was treated at a VA hospital for 
major depression, PTSD, and cocaine abuse in remission.

At a September 1995 VA examination, the appellant complained 
of extreme nervousness and irritability.  He complained also 
of difficulty trusting others, panic attacks, fear of crowds 
and enclosed spaces, lack of sleep, periods of depression, 
and nightmares.

The examiner noted that the appellant was somber and seemed 
mildly depressed.

The examiner diagnosed PTSD and recurrent major depressive 
disorder, in remission.  The examiner opined that the 
appellant's psychiatric incapacity was moderate to severe.

At a June 1997 VA examination, the examiner stated that the 
appellant's current psychiatric symptoms were varied and 
quite severe.  He opined that the appellant's current 
psychiatric symptoms were "quite significantly disabling."  
He stated that the appellant's symptoms included appetite 
loss associated with a 35-pound weight loss over the previous 
six months; significant insomnia; persistent feelings of 
sadness, depression, and anger; significant loss of pleasure; 
loss of interest in his usual activities; withdrawal from 
friends and family; poor concentration; memory loss; and 
intermittent suicidal ideation.  The examiner explained that 
the appellant's insomnia consisted of initial insomnia and 
early morning awakening with a fear of falling asleep due to 
frequent nightmares.

The examiner added that the appellant experienced also 
moderate to severe PTSD related phenomena including 
flashbacks, intrusive recollections of the traumatic event, 
nightmares of the attack, avoidance of crowds, and fear of 
being assaulted again.

The examiner stated that the appellant's overall cognitive 
level of function indicated a significant global cognitive 
decline.  The appellant's short-term memory was impaired as 
well as his concentration and speed of mental processing.  
There were also deficits in long-term memory and recall.

The examiner diagnosed major depressive disorder, recurrent 
unipolar type, nonpsychotic; chronic PTSD; moderate dementia, 
secondary to vascular accident; and polysubstance abuse in 
remission.  The examiner assigned a GAF  score of 15.   He 
stated that the appellant's overall degree of impairment was 
severe.

At a July 1997 VA social and industrial survey, the appellant 
reported that he lived in an apartment with his 25-year old 
daughter.  He stated that he had been unable to work since he 
suffered a disabling stroke in January 1996.  He stated that 
he attended weekly PTSD groups at Brooklyn and St. Albans VAs 
and that he spent the remainder of his time at home alone.
The appellant reported suffering from PTSD due to being 
sexually assaulted while in service.  He complained of 
nightmares, feelings of shame and estrangement, discomfort 
and irritability in crowds, and recurrent and distressing 
recollections.

The appellant reported that his last job had been from 
December 1990 to August 1996 as a dental assistant at the St. 
Albans VA Hospital.  He explained that he had retired after 
being incapacitated by a stroke.  He stated that prior to 
this job, he had held various jobs, the longest of which had 
lasted three years.  He stated that he usually left jobs 
because he felt unsafe around people.

The appellant stated that he was extremely uncomfortable 
around groups of people.  He explained that, although he was 
able to deal with people individually, he felt safest when he 
was alone in his home.  He stated that he did not trust 
others and that his emotions were unpredictable.  He stated 
that he had not been involved in an intimate relationship 
since 1988.

The appellant stated that he had been married and divorced 
twice.

The appellant was casually dressed with an observable right-
side paralysis of his body.  He expressed a desire to 
cooperate, but his memory difficulty and tangential, 
circumstantial speech slowed his progress.  He became 
uncomfortable and tearful whenever the sexual assault in 
service was touched upon.

The VA social worker stated that the appellant was unable to 
work because of both his PTSD symptoms and his disabling 
stroke.  The social worker opined that the appellant was a 
man with a strong work ethic, who was depressed over his 
severe limitations.  The social worked concluded that the 
quality of the appellant's life had been diminished 
considerably by his PTSD.

In a January 15, 1999 statement, the VA psychiatrist who had 
examined the appellant in June 1997 explained that the 
appellant's prevalent diagnosis was major depression and that 
it accounted for a large portion of the appellant's current 
disability.  The psychiatrist added that it was difficult to 
separate the degree of impairment that resulted from the 
appellant's dementia because both conditions were present and 
overlapping.

The psychiatrist stated that the appellant's active diagnosis 
was major depressive disorder, which was severe in nature.  
The psychiatrist explained that although the appellant's GAF 
score was 15-20, he was unable to separate how much was due 
to depression and how much was due to dementia, because a GAF 
score refers to global functioning and is intended to 
synthesize all aspects of a patient's illness.

The psychiatrist concluded that the appellant "in no way 
[could] perform meaningful work at this time."

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel 
held that questions regarding whether the amendments to the 
rating schedule for mental disorders were more beneficial to 
claimants than the previously existing provisions would be 
resolved in individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 
1997).

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (1999).  
The regulation reads as follows for the 50, 70 and 100 
percent ratings:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

After a careful and thorough review of the evidence, the 
Board concludes that, under the amended criteria for mental 
disorders, with application of the benefit of the doubt rule, 
the evidence supports that the appellant's service-connected 
major depression satisfies the criteria for a 100 percent 
disability rating.

The evidence shows that the predominant symptoms of the 
appellant's major depression are appetite loss, significant 
insomnia, anger, sadness, depression, nightmares, withdrawal 
from friends and family, poor concentration, memory loss, 
suicidal ideation, impaired short-term memory, deficits in 
long-term memory, and loss of interest in his usual 
activities.  At the June 1997 VA examination, the 
psychiatrist diagnosed the appellant major depressive 
disorder, chronic PTSD, and moderate dementia.  The stated 
that the appellant's overall degree of impairment was severe.  
He assigned a GAF score of 15.  In his January 1999 
statement, the psychiatrist added that he was unable to 
apportion the appellant's overall degree of disability among 
the various diagnoses.  He explained that the appellant's 
disabilities were present and overlapping.  The psychiatrist 
described again the appellant's condition as severe.  He 
added that the appellant was unable to perform meaningful 
work.  This conclusion is supported by the July 1997 VA 
social and industrial survey.  Accordingly, in view of these 
opinions, and with consideration of the benefit of the doubt 
doctrine, it is apparent that the appellant is totally 
occupationally impaired.

Because the evidence indicates that the appellant is 
unemployable because of his service-connected major 
depression, denying the appellant's claim for an increased 
disability evaluation would not, given the current 
evidentiary circumstances, withstand scrutiny of the Court.  
Therefore, to expend additional resources in an effort to 
further develop the record at this point, so as to afford 
further assessment of the severity of the appellant's major 
depression, including obtaining an additional examination to 
differentiate between the symptoms resulting from the 
appellant's various disabilities would be neither 
particularly efficacious, nor in the best interests of the 
appellant.

Although the appellant does not suffer from all of the 
symptoms included in the criteria for a 100 percent 
disability rating, his disability picture is more severe than 
that required for a 50 percent evaluation and more nearly 
approximates the criteria required for a 100 percent rating 
than a 70 percent rating.  Because the appellant is unable to 
work due to his mental disorder in the opinion of the above-
cited VA psychiatrist, the Board concludes that he is totally 
occupationally impaired for schedular compensation purposes.  
Therefore, a 100 percent evaluation for major depression is 
granted.


ORDER

A 100 percent evaluation for the appellant's service-
connected major depression is granted, subject to the 
criteria that govern the payment of monetary awards.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 
   Global Assessment of Functioning (DSM-IV(tm)).

   Some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) OR gross impairment in communication (e.g., largely incoherent or mute).


